Citation Nr: 0212782	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-15 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

 1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.

2.  Entitlement to service connection for a bilateral ankle 
disorder.

3.  Entitlement to service connection for a left side injury.

4.  Entitlement to service connection for a vision disorder.

5.  Entitlement to service connection for a throat disorder.

6.  Entitlement to service connection for a low back 
disorder.

7.  Entitlement to service connection for a bilateral knee 
disorder.

8.  Entitlement to service connection for flat feet.  


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant and his brother.


ATTORNEY FOR THE BOARD

L. H. Eskenazi, Counsel


INTRODUCTION

The veteran had active service from December 1980 to February 
1981.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  

This matter was previously before the Board and denied in a 
February 2000 decision.  The veteran appealed that decision 
to the United States Court of Appeals for Veterans Claims 
("the Court").  In an Order dated in January 2001, the 
Court vacated the Board's February 2000 decision, and 
remanded the matter to the Board for actions consistent with 
the parties' Joint Motion for Remand and to Stay Proceedings 
(Joint Motion). 

When this matter was initially returned to the Board, it was 
noted that the record contained prior statements from the 
veteran in which he requested a hearing before a member of 
the Board.  In July 2002, the Board sent the veteran a letter 
indicating that he was scheduled for a hearing at the Board 
in September 2002.  Later in July 2002, the veteran and his 
representative contacted the Board and requested that the 
hearing request be withdrawn, and that the Board proceed with 
adjudication of the appeal.  38 C.F.R. § 20.702(e)(2001).  
There are no other outstanding hearing requests of record.  


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence necessary 
for an equitable disposition of this appeal was obtained.

2.  An August 1992 Board decision denied the veteran's 
request to reopen a claim for entitlement to service 
connection for a psychiatric disorder.

3.  The evidence associated with the claims file since the 
time of the August 1992 Board decision is new, and so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disorder.

4.  The medical evidence does not show that the veteran 
currently has a bilateral ankle disorder, a left side injury, 
vision problems, a throat disorder, a low back disorder, a 
bilateral knee disorder, or flat feet, which are causally 
related to an incident of his active service.  


CONCLUSIONS OF LAW

1.  The Board's August 1992 decision, which denied reopening 
a claim for service connection for a psychiatric disability, 
is final.  38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  

2.  New and material has been presented to reopen a claim for 
entitlement to service connection for a psychiatric disorder, 
and to this extent the appeal is allowed, subject to further 
development.  38 U.S.C.A. §§ 5103, 5103A, 5108 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102 and 3.159); 
38 C.F.R. § 3.156 (2001).  

3.  A bilateral ankle disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 
(2001).  

4.  A left side injury was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).  

5.  A vision disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).  

6.  A throat disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).  

7.  A low back disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).  

8.  A bilateral knee disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 
(2001).  

9.  Flat feet were not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claims for service 
connection for a psychiatric disorder, a bilateral ankle 
disorder, a left side injury, a vision disorder, a throat 
disorder, a low back disorder, a bilateral knee disorder, and 
for flat feet.  Essentially, the veteran maintains that the 
foregoing disorders were incurred during his active military 
service.  

As noted in the Introduction to this decision, this matter 
was previously before the Board and denied in a February 2000 
decision.  The veteran appealed that decision to the Court, 
which vacated the Board's decision and remanded the matter 
back to the Board for development consistent with the Joint 
Motion.  According to the Joint Motion, a remand to the Board 
was necessary "so that the BVA has an opportunity to apply 
the VCAA in the first instance, and determine whether VA has 
provided the veteran with adequate notice as to what evidence 
is needed to reopen his claim."  (Joint Motion, at 3).

The Board will proceed with readjudication of this appeal, in 
compliance with the arguments presented in the Joint Motion.  
The Board observes that even though the February 2000 Board 
decision was vacated on a legal technicality, the factual 
portions of that decision remain accurate and unchanged and 
may be appropriately incorporated in the present decision.  
Nevertheless, the Board is cognizant of the fact that Board 
decisions are based on a de novo review of the complete 
record.  38 U.S.C.A. § 7104(a).  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000); see 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA statutes and the implementing regulations will be 
collectively referred to as "the VCAA." 

Although the RO did not specifically notify the veteran of 
the VCAA, the Board finds that the requirements under VCAA 
have been satisfied, as pertains to the new and material 
evidence claim and the service connection claims, as 
explained below.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is not prejudice to the 
appellant). 

The record reflects that the veteran was notified of the 
evidence needed to substantiate his claims, including which 
evidence the veteran should submit and which portion VA will 
attempt to obtain on his behalf.  38 U.S.C.A. § 5103.  A 
review of the claims file reveals that the current appeal was 
initiated by a claim received in February 1997.  In an April 
1997 letter, the RO informed the veteran that they needed 
medical information about his claimed disabilities to 
determine if service connection was warranted.  The RO 
described to the veteran the type of medical evidence that 
was needed.  The RO requested that the veteran send in the 
necessary medical evidence, and also informed him that if he 
was unable to obtain his records that he could fill out some 
enclosed release forms, and forward them to the RO, in which 
case they would assist the veteran in obtaining the necessary 
records.  The RO then emphasized that it was the veteran's 
responsibility to make sure that the RO received the records.  

In addition to the foregoing, in a May 1997 letter, the RO 
informed the veteran that they were writing several medical 
providers he identified to obtain medical evidence in support 
of his claims.  The RO also requested that the veteran 
clarify the name and address of another medical provider, and 
enclosed a release form for him to complete.  In a November 
1997 letter, the RO informed the veteran of the evidence 
needed to reopen a previously denied claim for service 
connection.  In a July 1998 statement of the case (SOC), the 
RO provided the veteran with a copy of laws and regulations 
pertaining to service connection and new and material 
evidence.  The RO evaluated the veteran's claims, and 
explained why they denied his claims. 

Moreover, the Board's February 2000 decision included a 
discussion of the laws and regulations pertaining to new and 
material evidence claims and service connection claims.  
Although the Court's January 2001 Order vacated the Board's 
February 2000 decision, that decision remains a matter of 
record, and was provided to the veteran.  Although that 
decision was issued more than eight months prior to the VCAA, 
and contains references to "well grounded claims," which is 
no longer a viable standard for establishing service 
connection, the underlying elements for establishing service 
connection have not changed.  Moreover, aside from the 
"well-grounded" references, the Board's recitation of the 
laws and regulations early in the decision was essentially 
accurate.  Additionally, the Board notes that the Joint 
Motion contains a thorough discussion of the VCAA, including 
a summary of pertinent provisions of the law, and their 
applicability.  A copy of the Joint Motion is of record, and 
the veteran was provided notice of the Joint Motion.  In 
short, in light of the foregoing discussion, the Board is 
satisfied that the veteran was put on notice as to the 
evidence needed to substantiate his claims.  See 38 U.S.C.A. 
§ 5103.

VA also has a duty under the VCAA to assist claimants in 
obtaining evidence necessary to substantiate a claim for 
benefits.  38 U.S.C.A. § 5103A.  In the present case, the 
claims file contains the veteran's service medical records, 
private treatment records, hearing transcripts, and 
statements from the veteran.  The RO has consistently 
assisted the veteran in obtaining relevant private treatment 
records.  While the veteran was not afforded a VA examination 
in this case, there is no indication that such an examination 
was "necessary," within the meaning of the VCAA.  
Specifically, the VCAA requires that a medical examination be 
provided "when such an examination or opinion is necessary 
to make a decision on a claim."  38 U.S.C.A. § 5103A(d)(1).  
An examination is necessary if the evidence of record 
contains competent evidence that the claimant has a current 
disability, or recurrent symptoms of a disability, and 
indicates that such may be associated with the claimant's 
active service, but the record does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(1).  In the present case, as to the 
service connection claims, the record contains no evidence 
that the veteran currently has a vision or throat disorder, a 
left side or low back disorder, or flat feet.  Moreover, 
while there are treatment records referencing right knee pain 
and left ankle pain, there is no evidence that such 
conditions are associated with the veteran's active service.  
As such, the Board finds that an examination or medical 
opinion is not "necessary," within the meaning of VA law.

As to the new and material evidence claim, the Board has 
considered the necessity of a VA examination for this claim.  
According to the VCAA, the requirement to provide a VA 
examination applies to claims to reopen a finally adjudicated 
claim only if new and material evidence is presented or 
secured.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159(c)(4)(iii)).  As is explained in the 
decision below, the Board finds that new and material 
evidence has been presented to reopen the veteran's claim for 
service connection for a psychiatric disorder, and as such, 
further development will be sought in this case, to include 
obtaining a VA examination.  

In light of the foregoing, the Board is satisfied that the 
requirements under the VCAA regarding notice and duty to 
assist have been met, and no further development is needed 
prior to proceeding with appellate disposition.  

The Board notes that in May 2002, the veteran submitted 
additional evidence in support of his claim, along with a 
waiver of RO consideration of such evidence.  The additional 
evidence consists of statements from Rao Vallabhaneni, M.D., 
dated in March 2002 and April 2002.  Under VA law prior to 
February 2002, the regulation then in effect, 38 C.F.R. 
§ 20.1304(c) (2001), required that any additional evidence 
submitted by the appellant and accepted by the Board be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless this procedural 
right was waived in writing, as the appellant did in this 
case.  That regulation was subsequently amended, and the 
waiver provision eliminated, effective February 22, 2002.  
See 67 Fed. Reg. 3,099 (Jan. 23, 2002).  As such, the Board 
may proceed with this appeal.

I.  New and Material Evidence.

A brief review of the history of this appeal reveals that the 
veteran's claim for service connection for a psychiatric 
disorder was originally denied by the Board in an August 1983 
decision.  Since that time, on several occasions the Board 
has denied reopening the veteran's claim for service 
connection for a psychiatric disorder.  Most recently, in an 
August 1992 BVA decision, the Board denied reopening the 
claim on the basis that there was no new and material 
evidence showing that a preexisting psychiatric disorder was 
aggravated during active service beyond the normal progress 
of the disorder.  The veteran appealed that decision to the 
Court, which affirmed the Board's decision in an October 1994 
Memorandum Decision.

The Board's August 1992 decision is a final decision.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2002).  In February 
1997, the veteran submitted a new claim for service 
connection for a psychiatric disorder.  In a November 1997 
rating decision, the RO determined that new and material 
evidence had not been submitted to reopen the claim.  The 
veteran disagreed with that decision, and initiated this 
appeal.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change pertaining to the definition of new and material 
evidence, with respect to claims made on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  As the veteran filed his 
claim prior to this date, the earlier version of the law 
remains applicable in this case.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

As briefly discussed earlier, the basis of the Board's August 
1992 decision to deny reopening the veteran's claim for 
service connection for a psychiatric disorder was that no new 
and material evidence had been presented.  Evidence 
associated with the claims file at the time of the August 
1992 BVA decision established that the veteran had been 
treated for and diagnosed with schizophrenia prior to entry 
into active service and following active service, but there 
was no evidence that any preexisting psychiatric disorder was 
aggravated during active service. 

Evidence received since the August 1992 Board decision 
includes the following.  In August 1998, copies of treatment 
records were received from the New Center Community Mental 
Health Services the reflecting treatment from March 1984 to 
March 1998.  Those records consistently report that the 
veteran had a history of psychiatric hospitalizations in 
1976, 1987, 1988, 1992, 1994, and 1996.  The records also 
consistently reflect a diagnosis of paranoid schizophrenia.  
The records are silent for any medical opinion relating the 
veteran's current schizophrenia to his active service. 

In May 2002, the veteran submitted two medical statements 
from Rao Vallabhaneni, M.D.  A March 2002 statement from Dr. 
Vallabhaneni indicates that the veteran had been attending 
the New Center Community Mental Health Services from 1983-84 
to the present.  Dr. Vallabhaneni reiterated the veteran's 
history of a pre-service hospitalization for emotional 
problems in 1978, followed by service enlistment in 1980.  
Dr. Vallabhaneni indicated that the veteran's psychiatric 
condition had alternated "between decompensation and 
recompensation" over the years, and he attended the clinic 
fairly regularly.  Dr. Vallabhaneni stated that "I believe 
that [the veteran's] emotional problems were aggravated by 
his experience in the service, which he describes as harsh 
treatment and physical abuse by his drill instructor."  The 
veteran reported that he was not taking any medication prior 
to enlisting in the service or while in the service.  

An April 2002 statement from Dr. Vallabhaneni lists the 
medications that the veteran is presently taking, and 
indicates that the veteran's current diagnosis is 
schizophrenia, paranoid type.  Dr. Vallabhaneni stated that 
the veteran's "problems were aggravated by his experiences 
in the service," which he indicated the veteran described as 
"harsh treatment and physical abuse by his drill 
instructor."  

The Board finds that Dr. Vallabhaneni's March 2002 and April 
2002 statements constitute new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a psychiatric disorder.  The statements are 
new, in that they were not previously of record.  The 
statements are also material in that Dr. Vallabhaneni 
suggests a relationship between the veteran's current 
psychiatric disorder and his active service.  Specifically, 
he states that the veteran's emotional problems were 
aggravated by harsh treatment in service.  As such, the 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for a psychiatric disorder, and the claim is 
reopened.  38 C.F.R. § 3.156(a).

To the extent that the Board is reopening the veteran's claim 
for service connection for a psychiatric disorder, the appeal 
is granted.  However, the Board finds that further 
development is needed with regard to this issue.  Following 
additional development, final disposition on this issue will 
take place.

II.  Service Connection.

The veteran is claiming service connection for a bilateral 
ankle disorder, a left side injury, a vision disorder, a 
throat disorder, a low back disorder, a bilateral knee 
disorder, and for flat feet.

According to VA laws and regulations, service connection will 
be granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  The mere fact of an in-
service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Where the determinative issue in a service connection claim 
involves a medical diagnosis, competent medical evidence is 
required.  This burden cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). 

A review of the veteran's service medical records reveals 
that in the veteran's October 1980 Report of Medical History, 
he reported a history of foot trouble, and nervous trouble.  
The October 1980 service entry examination report reports a 
finding of mild pes planus.  In January 1981, he was seen 
with complaints of bilateral knee pain for three weeks, 
related to performing pushups.  An examination of the knees 
revealed full range of motion with no evidence of any 
temperature change, effusion, edema or anterior/posterior 
cruciate laxity.  There was evidence of entrapment, 
percussion, crepitation and apprehension.  The veteran had 
full quadricep and hamstring strength, although he complained 
of pain on testing of the quadriceps.  The examiner noted 
that the veteran walked with a mild antalgic limp.  An 
impression of bilateral chondromalacia patella was noted.  A 
January 1981 x-ray report indicates that the veteran was seen 
with complaints of knee pain, after falling three weeks 
earlier.  The results of the x-ray were within normal limits.  
The remainder of the service medical records are silent for 
any further complaints or clinical findings with respect to 
the claimed disabilities.  In February 1981, the veteran was 
discharged from service for reasons that included a lack of 
motivation and physical inaptitude. 

Following service separation, the veteran testified at many 
hearings, and those hearing transcripts are in the record.  
However, those hearings were primarily in support of the 
veteran's claim for service connection for a psychiatric 
disorder.  The record also contains numerous statements from 
the veteran, which the Board has reviewed.

The medical evidence in the claims file reveals the 
following.  A December 1991 report from the Henry Ford 
Hospital, reflects an assessment of musculoskeletal right hip 
and knee pain.  Private treatment records from Dr. Jacqueline 
Phillips reveal that in April 1997, the veteran was seen with 
complaints of a painful left ankle.  He was treated with a 
"figure 8" wrap.  The remainder of the medical evidence of 
record reflects treatment for the veteran's psychiatric 
disorder.  

Upon a thorough review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
claims for service connection for a bilateral ankle disorder, 
a left side injury, a vision disorder, a throat disorder, a 
low back disorder, a bilateral knee disorder, and for flat 
feet.  Initially, the Board notes that the record is entirely 
silent for any medical evidence of a current left side 
injury, a vision disorder, a throat disorder, and a low back 
disorder.  An essential element for establishing service 
connection is proof of a current disability.  In the present 
case, in the absence of any current evidence of a left side 
injury, a vision disorder, a throat disorder, and/or a low 
back disorder, the veteran's claims for service connection 
for those disorders must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of 
proof of a present disability, there can be no valid claim).  

In regard to the veteran's claim for service connection for 
an ankle disorder, the Board acknowledges that in 1997, the 
veteran was seen for complaints of left ankle pain and 
treated with a bandage.  However, the record (including the 
veteran's service medical records) is otherwise negative for 
any current evidence of an ankle disorder, which is causally 
related to an incident of the veteran's active service.  
Without such evidence, the claim for service connection for a 
bilateral ankle disorder must fail.  

Similarly, although a December 1991 medical record reflects 
right hip and knee pain, there is no other post-service 
medical evidence of a knee disorder.  The Board acknowledges 
that the veteran was seen with complaints of bilateral knee 
pain in service, but there was no chronic disability 
diagnosed.  More significantly, the evidence following 
service separation is essentially negative for any findings 
of a knee disorder, other than the December 1991 record.  
Additionally, there is no medical opinion or other evidence, 
aside from the veteran's own statements, linking any current 
knee disorder to an incident of his active service.  As such, 
the veteran's claim for service connection for a bilateral 
knee disorder must fail. 

Regarding the veteran's claim for service connection for flat 
feet, the Board notes that upon entry into service in October 
1980, the veteran was noted to have mild pes planus.  
Otherwise, the veteran's service medical records and post-
service records are entirely negative for any findings 
pertaining to flat feet.  As such, there is no basis to award 
service connection for flat feet.  

The Board acknowledges the veteran's contentions that he is 
entitled to service connection for a bilateral ankle 
disorder, a left side injury, a vision disorder, a throat 
disorder, a low back disorder, a bilateral knee disorder, and 
for flat feet.  However, as the veteran is a layperson with 
no medical expertise or training, he is not competent to 
provide evidence of a current medical diagnosis or medical 
causation.  See Espiritu, 2 Vet. App. at 494-95 (laypersons 
may be competent to provide an "eye-witness account of a 
veteran's visible symptoms," but they are not capable of 
offering evidence that requires medical knowledge).  Rather, 
medical evidence that the veteran currently has the claimed 
disorders, along with medical evidence linking a current 
claimed disorder to service is required to establish service 
connection.  Such evidence is simply not present in this 
case.  

In conclusion, the Board finds that the preponderance of the 
evidence is against an award of service connection for a 
bilateral ankle disorder, a left side injury, a vision 
disorder, a throat disorder, a low back disorder, a bilateral 
knee disorder, and for flat feet, and those claims are 
denied.  As to those issues, the record does not present an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claims that would give 
rise to a reasonable doubt in favor of the veteran.  Thus, 
the provisions of 38 U.S.C.A. § 5107(b) are inapplicable, and 
the appeal is denied.  See Ferguson v. Principi, 273 F.3d 
1072 (Fed. Cir. 2001) (38 U.S.C.A. § 5107(b) only requires 
that the Board consider all the evidence and material of 
record; the benefit-of-the-doubt provision only applies where 
there is an approximate balance of positive and negative 
evidence).  


ORDER

New and material evidence has been presented to reopen a 
claim for entitlement to service connection for a psychiatric 
disorder, and to that extent the appeal is allowed, pending 
further development.

Service connection for a bilateral ankle disorder is denied.

Service connection for a left side injury is denied.

Service connection for a vision disorder is denied.

Service connection for a throat disorder is denied.

Service connection for a low back disorder is denied.

Service connection for a bilateral knee disorder is denied.

Service connection for flat feet is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

